DETAILED ACTION
The instant application having application No 16/820228 filed on 03/16/2020 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found
to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) claim 2 or 3 or 4 or 5 or 6 or 7 or 8 or 9 or 10 or 11 or 12 is incorporated into the independent claim 1, (ii), 112 2nd and double patenting rejection resolve.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Regarding claims 1-12 each recites the phrase renders the claims indefinite because it is unclear what “its, and/or, which/there” refers to.  
Thus, it is unclear whether the limitation following the phrase are part of the claimed invention. Thus, it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claims 1-12 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim elements “the first steps of the step sequences, the second steps of the step sequences, sequence of steps, the second steps of at least a portion of the step sequences” is a non-structural substitute term for means (or step) plus function limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of Patent Application No. 16820201 (hereafter Patent Application 11275162).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on the initial signals and the response signals of all step sequences being mutually coherent at least during the measurement cycle and vice versa.
For claim 1, Patent Application discloses a method for radio measuring applications, the method comprising providing at least two radio nodes; operating at least a first radio node as an initiator and operating at least a second radio node as a transponder, each radio node has its own timer and a data interface, and there is a time offset between the timers of each radio node; transmitting, in a first step, by the initiator an initial signal with a first carrier frequency, the initial signal being received by the transponder during a first reception period; transmitting, in a second step, by the transponder a response signal with a second carrier frequency and the initiator receives the response signal during a second reception period, the first step and the second step forming a sequence of steps; performing, during a measurement cycle, at least one step sequence; performing first, the first steps of all step sequences and subsequently, the second steps of at least a portion of the step sequences in succession; assuming, for each repetition of the step (See Claim 1).
For claim 2, Patent Application discloses the first steps of the step sequences during the measurement cycle are performed according to a first sequence and the second steps of the step sequences according to the first sequence or in a sequence which is reverse to the first sequence (See Claim 1).
For claim 3, Patent Application discloses within each step sequence, the second carrier frequency corresponds to the first carrier frequency or differs from the first carrier frequency (See Claim 2).
For claim 4, Patent Application discloses during a measurement cycle, the second steps of all step sequences are performed (See Claim 1).
 (See Claim 4).
For claim 6, Patent Application discloses a first phase is determined from the received initial signal and the response signal is formed from the first phase or from the inverted first phase (See Claim 1). 
For claim 7, Patent Application discloses at least one radio node always operates as an initiator and at least one radio node always operates as a transponder, and wherein each radio node operates over several step sequences at least once as an initiator and at least once as a transponder or each radio node operates over several step sequences only as an initiator or only as a transponder (See Claim 4).
For claim 8, Patent Application discloses on the basis of the determined transfer function and / or the time offset, a distance between the at least one initiator and the at least one transponder is determined (See Claim 1).
For claim 9, Patent Application discloses for at least one determined transfer function, a multipath analysis is carried out (See Claim 7).
For claim 10, Patent Application discloses a filter is applied to the received response signals and / or the received initial signals. 
 (See Claim 1).
For claim 12, Patent Application discloses the initiator transmits the initial signal during a first transmission period and the transponder transmits the response signal during a second transmission period, wherein the first transmission period and the second transmission period each comprise a plurality of successive time windows, in each case transmissions are made only during the time windows and in each case two successive time windows follow one another immediately in time or are offset in time to each other(See Claim 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Markhovsky et al. (US 20190342709, Nov. 7, 2019) in view of Kluge et al. (US 20110006942, Jan. 13, 2011).

Regarding Claim 1, Markhovsky discloses transmitting, in a second step, by the transponder a response signal with a second carrier frequency and the initiator receives (page 11, par (0128), line 1-10, By the time the signal from the transponder reaches the master' (M) receiver antenna the RF signal from transponder that is a function of the multi-path, this phase shift happens after a certain time period when all reflected signals have arrived at the master' receiver antenna);
performing, during a measurement cycle, at least one step sequence (page 6, par (0078), line 1-10, a more rigorous synchronization of events between master and target unit(s), including the start of the ranging signal sequence);
performing first, the first steps of all step sequences and subsequently, the second steps of at least a portion of the step sequences in succession (page 33, par (0446), line 1-10, by corrlating the received DL baseband signal with known replicas of code modulated CRS it is possible to find all CRS sequences from various nodes, and with this information find coarse location frame starts of all observable nodes, the detector demodulate/decode the CRS and then correlate the demodulated/decoded CRS with baseband sub-carriers that are assigned to the CRS);
assuming, for each repetition of the step sequence, by the first carrier frequency of the initial signal, a predetermined value within a predetermined frequency domain, the initial signals and the response signals of all step sequences being mutually coherent at least during the measurement cycle(page 6, par (0077-0078), line 1-20, the master or the slave to transmit at any given time, the alternation of sending and receiving allows a single frequency to be used in distance measurement, but requires a more rigorous synchronization of events between master and target unit(s), including the start of the ranging signal sequence); and

wherein, in the first mode, the response signal is formed from at least a portion of the received initial signal and a transfer function and / or the time offset are determined on the basis of at least a portion of the received response signals, and
wherein, in the second mode, the response signal is formed independently from the received initial signal, at least one received initial signal is transmitted via the data interface and at least one transfer function and / or the time offsets are determined on the basis of at least portion of the received response signals and at least a portion of the received and transmitted initial signals(page 8, par (0102), line 1-20, master' s multi-path mitigation compares the received ranging signal with the one that was originally sent from the master and determines to estimates in form of an amplitude and a phase for every frequency component is defined for one-way ranging signal trip,  the ranging signal makes a round-trip. In other words, it travels both ways: from a master/reader to a target/slave and from the target/slave back to the master/reader, this round-trip signal complex amplitude, which is received back by the master, can be calculated).
Markhovsky discloses all aspects of the claimed invention, except  radio measuring applications, the method comprising providing at least two radio nodes; operating at least a first radio node as an initiator and operating at least a second radio node as a transponder, each radio node has its own timer and a data interface, and there is a time offset between the timers of each radio node; transmitting, in a first step, by the initiator an initial signal with a first carrier frequency, the initial signal being received by the transponder during a first reception period.
 (Kluge, page 3, par (0056) see Fig 6 shows phase measurements of two nodes of a radio network);
operating at least a first radio node as an initiator and operating at least a second radio node as a transponder, each radio node has its own timer and a data interface, and there is a time offset between the timers of each radio node(Kluge, page 7, par (0097), line 1-10, During the times tAS and tBS until the end of the timer, the phase-locked loops of the nodes A, B, the node A transmits in the transmission mode TX, the second node B receives in the receive mode RX and measures the phase at time t1, the second node B transmits and a phase value is measured and stored in the first node A at measurement time t2);
transmitting, in a first step, by the initiator an initial signal with a first carrier frequency, the initial signal being received by the transponder during a first reception period (Kluge, page 7, par (0097), line 1-10, During the times tAS and tBS until the end of the timer, the phase-locked loops 160, 260 of the nodes A, B settle. The setting of the lowest frequency in the ISM band to the value 2404 MHz for node A, First, the node A transmits in the transmission mode TX, the second node B receives in the receive mode RX and measures the phase at time t1(during reception time), the second node B transmits in the frequency of its local oscillation and a phase value is measured and stored in the first node A at measurement time t2).
Markhovsky and Kluge are analogous art because they are from the same field of endeavor of access to a service device.


Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
• Hoffberg (US 20150111591, Apr. 23, 2015) teaches Multifactorial Optimization System and Method.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through

http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464